Title: From George Washington to Brigadier General John Sullivan, 20 January 1776
From: Washington, George
To: Sullivan, John

 

Dr Sir,
Cambridge 20th Jan: 1776

I agree to Adjutant Peabody’s discharge; & Colo. Otis’s Son taking his place—I do not know of any objection to the last arrangement given in by you, & shall, when my present hurry of business is a little over Issue the Commissions—My Order extended to all persons whatsoever, but from the Nature of the Office of Clerk of the Market, as you describe it, he must come in under⟨r⟩ the Quarter-Masters department let him apply therefore to him—to Colo. Mifflin I mean—and if [he] finds him useful I have no objection to the Appointment—I am Dr Sir Yr Most Obedt Servt

Go: Washington

